

115 HR 3274 IH: President John F. Kennedy Commemorative Coin Act
U.S. House of Representatives
2017-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3274IN THE HOUSE OF REPRESENTATIVESJuly 17, 2017Mr. McCarthy (for himself and Mr. Kennedy) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to mint coins in commemoration of President John F.
			 Kennedy.
	
 1.Short titleThis Act may be cited as the President John F. Kennedy Commemorative Coin Act. 2.FindingsThe Congress finds that—
 (1)John Fitzgerald Kennedy served in the United States Navy, earning the Navy and Marine Corps Medal and a Purple Heart for his actions following the sinking of PT–109 during World War II;
 (2)John Fitzgerald Kennedy served honorably in the United States House of Representatives from 1947 to 1953;
 (3)John Fitzgerald Kennedy served honorably in the United States Senate from 1953 to 1960; (4)in 1960, at 43 years of age, John Fitzgerald Kennedy became the youngest person ever elected President of the United States;
 (5)in his inaugural address, President Kennedy challenged all people of the United States to ask not what your country can do for you—ask what you can do for your country; (6)President Kennedy’s call to service laid the foundation for the development of the Peace Corps;
 (7)President Kennedy again challenged the United States to put a man on the moon by the end of the 1960s and his moonshot is credited for spurring an interest in science and innovation;
 (8)2017 marks the 100th anniversary of the birth of President Kennedy, the 35th President of the United States; and
 (9)a commemorative coin honoring President Kennedy’s legacy of courage, service, innovation, and inclusion will be a reminder to future generations of the importance of service to one’s country.
			3.Coin specifications
 (a)$1 silver coinsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue not more than 500,000 $1 coins in commemoration of President John F. Kennedy, which shall—
 (1)weigh 26.73 grams; (2)have a diameter of 1.500 inches; and
 (3)contain not less than 90 percent silver. (b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
 (c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.
			4.Design of coins
			(a)Design requirements
 (1)In generalThe design of the coins minted under this Act shall be emblematic of the life and legacy of President John F. Kennedy.
 (2)Design and inscriptionsOn each coin minted under this Act there shall be— (A)a designation of the value of the coin;
 (B)an inscription of the year 2020; and (C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.
 (b)SelectionThe design for the coins minted under this Act shall be— (1)selected by the Secretary after consultation with the John F. Kennedy Library Foundation and the Commission of Fine Arts; and
 (2)reviewed by the Citizens Coinage Advisory Committee. 5.Issuance of coins (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.
 (b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act.
 (c)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2020.
			6.Sale of coins
 (a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coins;
 (2)the surcharge provided in section 7(a) with respect to such coins; and (3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).
 (b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. (c)Prepaid orders (1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.
 (2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 7.Surcharges (a)In generalAll sales of coins issued under this Act shall include a surcharge of $10 per coin.
 (b)DistributionSubject to section 5134(f)(1) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the John F. Kennedy Library Foundation, to support the John F. Kennedy Presidential Library and Museum.
 (c)LimitationsNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.
			